 1 Michael J. Nuñez, Esq.
   Nevada Bar No. 10703
 2 mnunez@murchisonlaw.com
   Corrine P. Murphy, Esq.
 3 Nevada Bar No. 10410
    cmurphy@murchisonlaw.com
 4 MURCHISON & CUMMING, LLP
   350 South Rampart Boulevard, Suite 320
 5 Las Vegas, Nevada 89145
   Telephone: (702) 360-3956
 6 Facsimile: (702) 360-3957

 7 Attorneys for Defendant CERCA TROVA
   RESTAURANT CONCEPTS, INC. fka T-BIRD
 8 RESTAURANT GROUP, INC. dba OUTBACK
   STEAKHOUSE
 9
                            UNITED STATES DISTRICT COURT
10
                                 DISTRICT OF NEVADA
11
   ANA CALDERON,                           CASE NO. 3:19-cv-00182-MMD-CBC
12
                 Plaintiff,                STIPULATION AND ORDER TO
13                                         REMAND
          vs.
14
   CERCA TROVA RESTAURANT
15 CONCEPTS, INC. fka TBIRD
   RESTAURANT GROUP, INC. dba
16 OUTBACK STEAKHOUSE,

17                Defendants.
18
           Defendant CERCA TROVA RESTAURANT CONCEPTS, INC. fka T-BIRD
19
     RESTAURANT GROUP, INC. dba OUTBACK STEAKHOUSE., by and through their
20

21 attorneys of record, Corrine P. Murphy, Esq., of MURCHISON & CUMMING, LLP and

22
     Plaintiff, ANA CALDERON, by and through her attorneys of record, Michael E. Sullivan,
23

24 Esq., of ROBISON, SHARP, SULLIVAN & BRUST, LTD, hereby submit the following

25
     Stipulation and Order [Ex. A] to Remand this matter back to the Second Judicial District
26

27 Court in and for Washoe County, Nevada.

28

                                                1                       Case No. 3:19-cv-010182
1          IT IS HEREBY STIPULATED AND AGREED between the parties, by and through

2
     their counsel of record, that this matter be remanded:
3
               11 2019.
4 DATED: April ___,                         MURCHISON & CUMMING, LLP

5

6
                                            By:    /s/ Corrine P. Murphy
7                                                 Michael J. Nuñez, Esq.
                                                  Nevada Bar No. 10703
8
                                                  Corrine P. Murphy, Esq.
9                                                 Nevada Bar No. 10410
                                                  350 South Rampart Boulevard, Suite 320
10                                                Las Vegas, Nevada 89145
                                                  Attorneys for Defendant CERCA TROVA
11                                                RESTAURANT CONCEPTS, INC. fka T-BIRD
                                                  RESTAURANT GROUP, INC. dba OUTBACK
12                                                STEAKHOUSE
13
                  11 2019.
     DATED: April ___,                      ROBISON, SHARP, SULLIVAN & BRUST, LTD.
14

15                                          By:    /s/ Michael E. Sullivan
16                                                Michael E. Sullivan, Esq.
                                                  Nevada Bar No. 5142
17                                                71 Washington Street
                                                  Reno, NV 89503
18                                                Attorneys for Plaintiff ANA CALDERON
19

20

21

22

23

24

25

26

27

28

                                                  2                      Case No. 3:19-cv-010182
Exhibit 5$ 6




Exhibit 5$ 6
1                                             ORDER

2          Having reviewed the stipulation of the parties, and for good cause therefore;
3
           IT IS SO ORDERED this matter, bearing case no. 3:19-cv-010182, is remanded back
4
     to the Second Judicial District Court in and for Washoe County, Nevada.
5
                      15th day of April, 2019
           DATED this ____
6

7                                                    _________________________________
8                                                      UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4                        Case No. 3:19-cv-010182
